DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.  
Applicant argues – The combination of prior art references does not teach or suggest “a system for allocation hardware resources in a network that includes performance of a set of operations including ‘collecting traffic data from the beacon over a period of time, wherein the traffic data includes at least a number of devices sending probe requests to the beacon’ and ‘comparing the number of devices to a predetermined threshold for traffic data’ where ‘the number of devices is a numerical count of unique devices’ (emphasis added).” 
	Applicant’s argument is defined in further arguments and remarks that are addressed in the following elements of this “Response to Arguments” section.
	 
Applicant argues  – “Thus, in each case, Lekutai fails to disclose or suggest "collecting traffic data from the beacon over a period of time, wherein the traffic data includes at least a number of devices sending probe requests to the beacon" where "the number of devices is a numerical count of unique devices," as recited in the present claims.” “In both instances, Lekutai fails to disclose or suggest identifying traffic data including a number of devices sending probe requests to the beacon.”
Applicant admits  “In other words, Lekutai discloses that a cell is deployed if a threshold number of devices is connected to the base station. Lekutai also discloses that a traffic overload condition can exist ‘...if a predetermined number of user devices serviced by the base station 104(1) report that a quality of service (QoS) value has dropped below or exceeded a threshold.’” “In other words, Lekutai discloses that a cell is deployed if a threshold number of devices is connected to the base station.” In particular, Lekutai teaches the deployment is based on noticing based on “traffic times”, see paragraph 24. (“…[T]he base station 104(1) may deploy and deactivate the UAV communication cell based on a deployment schedule that correlates with historical high vehicle traffic times.”)
The QOS reports are sent to the base station by a plurality of user devices within a time period that correlates to “traffic times” of the base station. Then the base stations makes assessments in order to determine “a predetermined number of user devices serviced by the base station 104(1) report that a quality of service (QoS) value has dropped below or exceeded a threshold”.
	Applicant admits “…Lekutai discloses that a cell is deployed if a threshold number of devices is connected to the base station. Lekutai also discloses that a traffic overload condition can exist ...if a predetermined number of user devices serviced by the base station 104(1) report that a quality of service (QoS) value has dropped below or exceeded a threshold.”
	Applicant’s “traffic data” including a “numerical count” of the unique devices is broadly constructed. The “traffic data” includes multiple communications and the “numerical count” is not claimed a single quantity in all the traffic data available. Therefore, Lekutai’s teaching determining the number of devices that have reported a specific condition is equivalent to the claimed “numerical count”.
	
Applicant argues – “In the first case, Lekutai is only interested if a threshold of connected devices is exceeded, without regard for a total count of unique devices. Similarly, in the second case, Lekutai only identifies a number of devices that report a low QoS value.”
	There a many types of probes used in networked environments including messages that are sent to assess network status or messages that provide information to the network access points to enable the access points to respond with an action as programmed. The QOS reports in Lekutai are not  “pings” checking status, rather they are “messages” to the base station to trigger base station policy actions, such as deploying another “edge device”.
 	The messages that are reported  to the base station are the “probes” which are counted as used to determine the number of devices making the report. Lekutai accurately reports the number of devices making the connections or making the QOS reports, which is reflective of the unique devices. The context of Lekutai is to report the QOS reports over the “traffic times” interval and not to count how many QOS reports are being made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lekutai, US 20200186964 A1 (hereafter referred Lekutai) in view of Sorond et al., US 2021/0029576 A1 (hereafter referred to as Sorond).
A.	Regarding claims 1 and 14, Lekutai teaches a system [a computer implemented method] for allocating hardware resources in a network (p. 15, “In this way, the UAV communication cells that are deployed from the standalone UAV deployment stations may act as relay cells that increase the communication range of the attached UAV communication cells.”), the system comprising: 
a plurality of edge nodes having different physical locations (p. 14, “Depending on service demand in a given area, the MEC nodes may be installed at a much higher density, installed at the same density, or installed at a lower density in the given area than the base stations. In such instances, an installed MEC node may deploy an attached UAV communication cell to receive vehicle movement data from vehicles in the vicinity.”); 
a beacon having a different physical location than the plurality of edge nodes (p. 18, “The radio access network may include multiple base stations, such as base stations 104(1)-104(K). Each of the base stations 104(1)-104(K) may provide a corresponding network cell that delivers telecommunication and data communication coverage.”); 
at least one processor (p. 36, “The one or more processors 212 …”); and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the at least one processor to perform a set of operations (p. 36, “The one or more processors 212 and the memory 214 may implement a deployment module 216, a communication module 218, a relay module 220, and a computing module 222. These modules may include routines, program instructions, objects, and/or data structures that perform particular tasks… “) comprising: 
collecting traffic data from the beacon over a period of time (p. 18, “The radio access network may include multiple base stations, such as base stations 104(1)-104(K). Each of the base stations 104(1)-104(K) may provide a corresponding network cell that delivers telecommunication and data communication coverage.” And p. 23, “A traffic overload condition may exist if a predetermined number of user devices serviced by the base station 104(1) report that a quality of service (QoS) value has dropped below or exceeded a threshold. For example, a QoS value may measure a number of dropped calls, a data throughput rate, a number of data packet transmission retries, etc.” “Over a period of time” is not predefined QOS is collected  until a number of QOS are reported.), 
wherein the traffic data includes at least a number of devices sending probe requests to the beacon, wherein the number of devices is a numerical count of unique devices (p. 19, “Accordingly, the base stations 104(1)-104(K) are responsible for handling voice and data traffic between user devices and the core network 102.” And p. 23, “… when a number of user devices that are connected to the base station 104(1) exceeds a predetermined number threshold.”); 
comparing the number of devices to a predetermined threshold for traffic data (p. 23, “…  when a number of user devices that are connected to the base station 104(1) exceeds a predetermined number threshold.” ); and 
based on the comparison of the number of devices to the predetermined threshold for traffic data (p. 23, “… when a number of user devices that are connected to the base station 104(1) exceeds a predetermined number threshold.”), generating a request for installation of a new edge node in addition to the plurality of edge nodes (p. 23, “In some instances, the UAV deployment controller 116 may direct the UAV communication cell 114 to be deployed when a number of user devices that are connected to the base station 104(1) exceeds a predetermined number threshold.”). Lekutai does not specifically teach a recommendation for installation of a new edge node. However, in the same field of endeavor, Sorond teaches generating a recommendation for installation of a new edge node in addition to the plurality of edge nodes (p. 50, “The recommendations output at block 430 may be presented to an administrator in the form of a report.” “In other situations, the administrator may need to implement the recommendation manually (e.g., installing new hardware).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lekutai to substitute a recommendation from Sorond to facilitate planning for future equipment expenditures and thereby enable better choices for capital expenditures.
B.	Regarding dependent claim 7, Lekutai-Sorond teaches the system of claim 1, wherein the beacon includes at least one of a wired interface or a cellular data interface (Lekutai, p. 17, “The wireless carrier network may include a core network 102 and radio access network. The radio access network may include multiple base stations, such as base stations 104(1)-104(K). Each of the base stations 104(1)-104(K) may provide a corresponding network cell that delivers telecommunication and data communication coverage.”).
C.	Regarding dependent claim 8, Lekutai-Sorond teaches the system of claim 1, wherein the beacon is environmentally hardened (Lekutai, base stations 104(1) … 104(K) in Figure 1).


Claims 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond as applied to claims 1 and 14 above, and in view of Bhartia et al., US 10820266 B2 (hereafter referred to as Bhartia) and further in view of  Gan et al., US 11,018,928 B2 (hereafter referred to as Gan).
A.	Regarding dependent claims 2 and 15, Lekutai-Sorond the system of claim 1, as cited above. Lekutai-Sorond does not specifically teach wherein the operations further comprise: extracting unique device identifiers from a plurality of the probe requests; and based on the extracted unique device identifiers, determining device types that send the plurality of the probe requests. However, the same field of endeavor, Bhartia teaches wherein the operations further comprise: extracting unique device identifiers from a plurality of the probe requests (column 7, lines 53-61; “each access point 400 maintains a per-client candidates table 410 that keeps track of candidate access points for each client device 420.  In some implementations, each entry of the candidates table 410 records a MAC address 430 of a respective client device …”). It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lekutai-Sorond to substitute unique MAC addresses from Bhartia for the identifier information from Lekutai-Sorond to track client information and improve decision making for client request load balancing.
Lekutai-Sorond-Bhartia does not specifically teach based on the extracted unique device identifiers, determining device types that send the plurality of the probe requests. However, in the same field of endeavor Gan teaches based on the extracted unique device identifiers, determining device types that send the plurality of the probe requests (column 10, lines 37-49; “In an embodiment, network optimization program 101 determines the device model of client device(s) 110 based on learning a range of MAC addresses that correspond to a manufacturer and model of a wireless device.  Embodiments of the present invention recognize that when a particular device model is manufactured by a vendor, a multitude of devices are manufactured or issued over a brief period of time.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lekutai-Sorond-Bhartia to substitute device type from Gan for the plurality of requests from Lekutai-Sorond-Bhartia to provide better user experience and better network quality of service by expanding the metadata used to determine the need for an edge gateway.
B.	Regarding dependent claims 3 and 16, Lekutai-Sorond-Bhartia-Gan teaches the system of claim 2, as cited above. Lekutai-Sorond does not specifically teach wherein the unique device identifiers are media access control (MAC) addresses. However, in the same field of endeavor, Bhartia teaches wherein the unique device identifiers are media access control (MAC) addresses (Bhartia, column 7, lines 53-67; “… each access point 400 maintains a per-client candidates table 410 that keeps track of candidate access points for each client device 420.  In some implementations, each entry of the candidates table 410 records a MAC address 430 of a respective client device …”) (Gan, column 10, lines 37-49; “In an embodiment, network optimization program 101 determines the device model of client device(s) 110 based on learning a range of MAC addresses that correspond to a manufacturer and model of a wireless device.  Embodiments of the present invention recognize that when a particular device model is manufactured by a vendor, a multitude of devices are manufactured or issued over a brief period of time.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lekutai-Sorond to substitute MAC address from Bhartia-Gan for client identifiers from Lekutai-Sorond to facilitate tracking the client requests by unique information that is readily available in the packets in the traffic. 

Claims 4-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond-Bhartia-Gan as applied to claims 2 and 15 above, and further in view of  Berg et al., US 9,112,792 B2 (hereafter referred to as Berg).
A.	Regarding dependent claims 4 and 17, Lekutai-Sorond-Bhartia-Gan teaches the system of claim 2, as cited above. Lekutai-Sorond-Bhartia-Gan does not specifically teach wherein the operations further comprise generating, based on the determined device types, predicted service types for requests generated by the devices sending the probe requests to the beacon. However, in the same field of endeavor, Berg teaches wherein the operations further comprise generating, based on the determined device types (column 26, lines 54-64; “… when a request is received from user equipment for a device-specific edge application (step 4310).  The device type corresponding to the request is identified (step 4320), predicted service types for requests generated by the devices sending the probe requests to the beacon (column 27, lines 7-12; “If not (step 4350=NO), the request for the device-specific edge application is logged (step 4390).  The log of requests can help a system administrator determine demand for particular device-specific edge applications so decisions may be made regarding which device-specific edge applications to make available in the mobile data network.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lekutai-Sorond-Bhartia-Gan to substitute likely service types from Berg for the services from Lekutai-Sorond-Bhartia-Gan to improve the allocation decisions and thereby prevent capital expenses associated with poorly planned allocations. 
B.	Regarding dependent claims 5 and 18, Lekutai-Sorond-Bhartia-Gan-Berg teaches the system of claim 4,  wherein the operations further comprise generating, based on the predicted volume of traffic, a recommendation for a hardware allocation for the new edge node (Sorond, p. 50, “The recommendations output at block 430 may be presented to an administrator in the form of a report.” “In other situations, the administrator may need to implement the recommendation manually (e.g., installing new hardware).”). Lekutai-Sorond-Bhartia-Gan does not specifically teach based on service types. However, in the same field of endeavor, Berg teaches determining allocations based on service types (column 27, lines 7-12; “If not (step 4350=NO), the request for the device-specific edge application is logged (step 4390).  The log of requests can help a system administrator determine demand for particular device-specific edge applications so decisions may be made regarding which device-specific edge applications to make available in the mobile data network.”). For motivation for combination see claim 4, above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond as applied to claims 1 and 14 above, and further in view of  Bhartia. 
A.	Regarding dependent claim 6, Lekutai-Sorond teaches the system of claim 1, as cited above. Lekutai-Sorond does not specifically teach wherein the beacon includes at least one of a WiFi radio or a Bluetooth radio. However, the same field of endeavor, Bhartia teaches wherein the beacon includes at least one of a WiFi radio or a Bluetooth radio (column 5, lines 22-32; “To provide network services to the client devices 140, in some implementations, the access points 130 comply with IEEE 802.11x protocols (promulgated by the Institute of Electrical and Electronics Engineers).”) It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Lekutai-Sorond to substitute a 802.11x beacon from Bhartia for the access point from Lekutai-Sorond to incorporate the family of 802.11x beacons and thereby increase the communication modes for accessing internet service.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond as applied to claim 8, and further in view of Anderson et al., US 2014/0355476 A1 (hereafter referred to as Anderson).
A.	Regarding dependent claim 9, Lekutai-Sorond teaches the system of claim 8, as cited above. Lekutai-Sorond does not specifically teach wherein the beacon comprises at least one rechargeable battery and a solar panel for recharging the at least one rechargeable battery. However, in the same field of endeavor, Anderson teaches wherein the beacon (p. 12, “The AP module may be preconfigured, such as with a predetermined and/or preregistered mesh network identifier, such as one or more pre-determined service set identifiers (SSIDs).”) comprises at least one rechargeable battery and a solar panel for recharging the at least one rechargeable battery (p. 15, “To power the AP module in the deployment region, where in some cases, physical power infrastructure may not exist or may be inoperable, the AP module may include one or more power sources, such as batteries and/or solar cells, to provide power for performing the functions, such as network functions, of the AP modules.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mode Lekutai-Sorond to substitute a beacon with powered by renewable energy from Anderson to expand installation to mesh networks and locations with limited power sources available.

Claims 10-11, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond as applied to claims 1 and 14 above, and further in view of Berg.
A.	Regarding dependent claims 10 and 19, Lekutai-Sorond teaches the system of claim 1, as cited above. Lekutai-Sorond does not specifically teach wherein the beacon is configured to receive requests from one or more mobile computing devices and forward the received requests to at least one of the plurality of edge nodes for processing of the received requests. However, Berg teaches wherein the beacon is configured to receive requests from one or more mobile computing devices (column 26, lines 56-64; “… a method 4300 for running device-specific edge applications begins when a request is received from user equipment for a device-specific edge application (step 4310).  The device type corresponding to the request is identified (step 4320).”) and forward the received requests to at least one of the plurality of edge nodes for processing of the received requests (column 27, lines 2-7; “When the edge application for the identified device type is not loaded on the MIOP@NodeB in the basestation that received the request (step 4330=NO), a check is made to see if the device-specific edge application is upstream in the mobile data network (step 4340).”). It would have been obvious ton one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lekutai-Sorond to substitute forwarding to edge for providing service from Berg for routing requests from Lekutai-Sorond to improve user experience and improvement network performance by providing the service closer to the user.
B.	Regarding dependent claim 11, Lekutai-Sorond-Berg teaches the system of claim 10, wherein the beacon is further configured to extract, from the received requests, a service type requested (Berg, column 26, lines 59-64; “The device type corresponding to the request is identified (step 4320).  The identification of device type may be done in any suitable way.  For example, the request itself may include parameters that indicate device type.  In the alternative, the user equipment may be queried after the request is received in step 4310 to determine its device type.”). For motivation for combination see claim 10, above.
C.	Regarding dependent claim 13, Lekutai-Sorond-Berg teaches the system of claim 11, as cited above. Lekutai-Sorond teaches wherein the operations further comprise generating, based on the traffic volume, a recommendation for a hardware allocation for the new edge node (Sorond, p. 50, “The recommendations output at block 430 may be presented to an administrator in the form of a report.” “In other situations, the administrator may need to implement the recommendation manually (e.g., installing new hardware).”). Lekutai-Sorond does not specifically teach the traffic volume is service types. However, in the same field of endeavor, Berg teaches making recommendations based on service types (column 27, lines 7-12; “If not (step 4350=NO), the request for the device-specific edge application is logged (step 4390).  The log of requests can help a system administrator determine demand for particular device-specific edge applications so decisions may be made regarding which device-specific edge applications to make available in the mobile data network.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lekutai-Sorond to substitute likely service types from Berg for the services from Lekutai-Sorond to improve the allocation decisions and thereby prevent capital expenses associated with poorly planned allocations.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai-Sorond-Berg as applied to claim 11 above, and further in view of Bhartia.
A.	Regarding dependent claim 12, Lekutai-Sorond-Berg teaches the system of claim 11, as cited above. Lekutai-Sorond-Berg does not wherein the beacon is further configured to extract, from the received requests, a user identifier associated with the user requesting the service. However, in the same field of endeavor, Bhartia teaches wherein the beacon is further configured to extract, from the received requests, a user identifier associated with the user requesting the service (Based on the attachment request, the subscriber information is extracted. See column 4, lines 26-42; “The tasks of the serving node 150 include packet routing and transfer, mobility management (attach/detach and location management), logical link management, and authentication and charging functions.  The serving node 150 stores location information and user profiles of all subscribers registered with the serving node 150.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lekutai-Sorond-Berg to substitute extract user identifier from Bhartia for the subscriber request from Lekutai-Sorond-Berg to enable the network to determine whether the user is authorized to access the network. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452